        Case 2:20-cv-01345-GGH Document 3 Filed 08/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD LEE HENDERSON,                            No. 2:20-cv-01345 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    J. PICKETT, Warden,
15                       Respondent.
16

17

18          Petitioner, a state prisoner proceeding in pro se, has filed a petition for writ of habeas
19   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however filed an in forma pauperis

20   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

21   will be provided the opportunity to either submit the appropriate affidavit in support of a request

22   to proceed in forma pauperis or submit the appropriate filing fee.

23          Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

24   specify all the grounds for relief which are available to the petitioner and of which he has or by

25   the exercise of reasonable diligence should have knowledge and shall set forth in summary form

26   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

27   2254 Cases. Petitioner must also clearly state the relief sought in the petition. Id. Additionally,

28   the Advisory Committee Notes to Rule 4 explains that “notice pleading is not sufficient, for the
                                                        1
            Case 2:20-cv-01345-GGH Document 3 Filed 08/07/20 Page 2 of 3

 1   petition is expected to state facts that point to a real possibility of constitutional error.” Advisory
 2   Committee Notes to Rule 4; see Blackledge v. Allison, 431 U.S. 63, 75, n.7 (1977).
 3             Instead of stating his grounds for relief in the habeas petition, petitioner refers the court
 4   and respondent to the “attached brief in support of Habeas Corpus.” ECF No. 1 at 2-4. In the
 5   attached brief, petitioner states two grounds for relief: (1) illegal sentence in violation of the 6th
 6   and 14th Amendments; and (2) sentencing enhancement was improperly imposed. Id. at 8.
 7   However, because petitioner did not complete the section on the court’s form describing whether
 8   each ground raised had been raised in state court, the undersigned is unable to discern whether
 9   petitioner has fully exhausted his state court remedies with respect to the alleged federal
10   constitutional claims petitioner is seeking to raise in his petition. Id. at 5-6.
11             The exhaustion of available state remedies is a prerequisite to a federal court’s
12   consideration of claims sought to be presented in habeas corpus proceedings. See Rose v. Lundy,
13   455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner can satisfy the exhaustion requirement by
14   providing the highest state court with a full and fair opportunity to consider all claims before
15   presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971), Middleton v.
16   Cupp, 768 F.2d 1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). The court will
17   provide petitioner another opportunity to file an amended petition addressing these deficiencies.
18   Petitioner must demonstrate in his amended petition that he has exhausted his state court remedies
19   for each ground for relief.
20             The petition fails to comply with Rule 2(c), Rules Governing Section 2254 Cases.
21   Therefore, the petition is dismissed with leave to amend. Rule 4, Rules Governing Section 2254
22   Cases. In the amended petition, petitioner must set forth each claim for relief and summarize the
23   facts he alleges support each of the identified claims. Moreover, petitioner must address whether
24   each ground for relief has been presented to the California Supreme Court. Petitioner must take
25   care in completely filling out the court’s form application for writ of habeas corpus when
26   submitting his amended petition.
27   ////
28   ////
                                                           2
         Case 2:20-cv-01345-GGH Document 3 Filed 08/07/20 Page 3 of 3

 1             Finally, petitioner is not required to append exhibits to his petition. However, to avoid
 2   duplication on the court’s docket, if petitioner wishes to append the exhibits from his original
 3   petition (ECF No. 1 at 7-32) to his amended petition, he may ask the Clerk of the Court to do so.
 4             Accordingly, IT IS HEREBY ORDERED that:
 5             1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
 6   support of his request to proceed in forma pauperis or the appropriate filing fee;
 7             2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend
 8   within thirty days from the date of this order; 1
 9             3. Any amended petition must bear the case number assigned to this action and the title
10   “First Amended Petition”; and
11             4. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
12   form used by this district for pro se petitioners and the court’s form application for writ of habeas
13   corpus.
14   Dated: August 7, 2020
                                                   /s/ Gregory G. Hollows
15                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
     1
       By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely.
                                                       3
